DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17 discloses the “,” at the end of the claim, which needs to be replaced with “.”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11400877B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A vehicular three-dimensional imaging system comprising: a ladar sensor configured to be mounted to a vehicle, comprising; a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; an inertial reference subsystem configured to be mounted to the vehicle and having a subsystem output; a first digital processor in communication with said inertial reference subsystem and adapted to process signals therefrom; and a ladar system controller connected to said ladar sensor output, to said video output, and to said first digital processor and adapted to receive and process data from said first digital processor and said inertial reference subsystem, said ladar system controller including a digital scene processor adapted to develop a three-dimensional image utilizing data from said ladar sensor output, said video output, and said inertial reference subsystem and to provide a three-dimensional image output.”, while in the approved claim 1 of the patent discloses “A vehicular three-dimensional imaging system comprising: a ladar sensor configured to be mounted to a vehicle, comprising; a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; a radio frequency subsystem configured to be mounted to the vehicle and having a subsystem output; a first digital processor in communication with said radio frequency subsystem and adapted to process signals therefrom; and a ladar system controller connected to said ladar sensor output, to said video output, and to said first digital processor and adapted to receive and process data from said first digital processor and said radio frequency subsystem, said ladar system controller including a digital scene processor adapted to develop a three-dimensional image utilizing data from said ladar sensor output, said video output, and said radio frequency subsystem and to provide a three-dimensional image output.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 10 of the application discloses “A proactive vehicle suspension system comprising: a vehicle with at least one ladar sensor having at least one ladar sensor output, and at least one visible light video camera having at least one video output, and at least one inertial reference subsystem having a subsystem output, and the ladar sensor and the video camera and the inertial reference subsystem being mounted to said vehicle, said vehicle also having a first digital processor connected to said inertial reference subsystem and adapted to process signals therefrom, a ladar system controller connected to said at least one ladar sensor output and to said at least one video output, and also connected to said first digital processor and adapted to receive and process data from said first digital processor and said inertial reference subsystem, and said ladar system controller having a digital scene processor therein, and said scene processor adapted to develop a three dimensional image from said ladar sensor output and said video output and data from said inertial reference subsystem, and said scene processor adapted to provide a three dimensional image output, and a suspension control processor connected to said three dimensional image output and adapted to produce a suspension control output, an active suspension component, and said active suspension component attached to a suspension arm of at least one wheel of said vehicle, and said active suspension component also attached to a chassis of said vehicle, and said active suspension component connected to said suspension control processor, and adapted to actively raise or lower at least one wheel in response to said suspension control signal, and said ladar sensor comprising; a receiving lens assembly, a laser transmitter and said laser transmitter with a modulated laser light output and a diffusing optic for illuminating a scene in the field of view of said ladar sensor, a two dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, each said unit cell electrical circuit having an electrical response signal demodulator and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, and a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, and a temperature stabilized frequency reference connected to said readout integrated circuit.”, while in the approved claim 10 of the patent discloses “A proactive vehicle suspension system comprising: a vehicle with at least one ladar sensor having at least one ladar sensor output, and at least one visible light video camera having at least one video output, and at least one radio frequency subsystem having a subsystem output, and the ladar sensor and the video camera and the radio frequency subsystem being mounted to said vehicle, said vehicle also having a first digital processor connected to said radio frequency subsystem and adapted to process signals therefrom, a ladar system controller connected to said at least one ladar sensor output and to said at least one video output, and also connected to said first digital processor and adapted to receive and process data from said first digital processor and said radio frequency subsystem, and said ladar system controller having a digital scene processor therein, and said scene processor adapted to develop a three dimensional image from said ladar sensor output and said video output and data from said radio frequency subsystem, and said scene processor adapted to provide a three dimensional image output, and a suspension control processor connected to said three dimensional image output and adapted to produce a suspension control output, an active suspension component, and said active suspension component attached to a suspension arm of at least one wheel of said vehicle, and said active suspension component also attached to a chassis of said vehicle, and said active suspension component connected to said suspension control processor, and adapted to actively raise or lower at least one wheel in response to said suspension control signal, and said ladar sensor comprising; a receiving lens assembly, a laser transmitter and said laser transmitter with a modulated laser light output and a diffusing optic for illuminating a scene in the field of view of said ladar sensor, a two dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, each said unit cell electrical circuit having an electrical response signal demodulator and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, and a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, and a temperature stabilized frequency reference connected to said readout integrated circuit.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 10 is similar/same/identical to the patent claims 10 limitations.
In the claim 17 of the application discloses “A vehicular scene processor and response system comprising: a ladar sensor configured to be mounted to a vehicle, including a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; an inertial reference; a vehicle response subsystem configured to be mounted to the vehicle; a ladar system controller in communication with said ladar sensor output, said video output, and a digital scene processor, and said scene processor connected to a digital memory, and adapted to develop a composite three dimensional image from said ladar sensor output and said video output, and said scene processor connected to a data communications port, and adapted to provide the composite three dimensional image output therethrough, a vehicle response control processor connected to said composite three-dimensional output, and adapted to produce at least one vehicle response control signal through a vehicle response control output, a vehicle response subsystem having a plurality of control outputs and vehicle response devices, and each vehicle response device having a response input connected to a vehicle response control output of said vehicle response subsystem, and adapted to react upon command of said vehicle response control output.”, while in the approved claim 17 of the patent discloses “ A vehicular scene processor and response system comprising: a ladar sensor configured to be mounted to a vehicle, including a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; a vehicle response subsystem configured to be mounted to the vehicle; a ladar system controller in communication with said ladar sensor output, said video output, and a digital scene processor, and said scene processor connected to a digital memory, and adapted to develop a composite three dimensional image from said ladar sensor output and said video output, and said scene processor connected to a data communications port, and adapted to provide the composite three dimensional image output therethrough, a vehicle response control processor connected to said composite three-dimensional output, and adapted to produce at least one vehicle response control signal through a vehicle response control output, a vehicle response subsystem having a plurality of control outputs and vehicle response devices, and each vehicle response device having a response input connected to a vehicle response control output of said vehicle response subsystem, and adapted to react upon command of said vehicle response control output.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 17 is similar/same/identical to the patent claims 17 limitations.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for indicating allowable subject matter over the prior art of record Stettner (US6133989) is based on the combination of claims 1-20. Additionally, the indication of allowable subject matter is dependent upon amendments/terminal disclaimer to overcome the above double patenting rejection(s).
Stettner discloses a hybrid sensor detects the reflected light collected by optics from the light conduction medium comprising multiple objects and converts it into electrical signals. Multiple unit cell processing circuits comprise capacitors for storing data related to distinct transit time of reflected laser light from target pixel and electrical signals detected by photodiode or anode.
In regards to claim 1, Stettner either individually or in combination with other prior art fails to teach or render obvious a ladar sensor configured to be mounted to a vehicle, comprising; a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; a radio frequency subsystem configured to be mounted to the vehicle and having a subsystem output; a first digital processor in communication with said radio frequency subsystem and adapted to process signals therefrom; and a ladar system controller connected to said ladar sensor output, to said video output, and to said first digital processor and adapted to receive and process data from said first digital processor and said radio frequency subsystem, 36Attorney docket no. 2013P92003US03 said ladar system controller including a digital scene processor adapted to develop a three-dimensional image utilizing data from said ladar sensor output, said video output, and said radio frequency subsystem and to provide a three-dimensional image output.
In regards to claim 10, Stettner either individually or in combination with other prior art fails to teach or render obvious a vehicle with at least one ladar sensor having at least one ladar sensor output, and at least one visible light video camera having at least one video output, and at least one radio frequency subsystem having a subsystem output, and the ladar sensor and the video camera and the radio frequency subsystem being mounted to said vehicle, said vehicle also having a first digital processor connected to said radio frequency subsystem and adapted to process signals therefrom, a ladar system controller connected to said at least one ladar sensor output and to said at least one video output, and also connected to said first digital processor and adapted to receive and process data from said first digital processor and said radio frequency subsystem, and said ladar system controller having a digital scene processor therein, and said scene processor adapted to develop a three dimensional image from said ladar sensor output and said video output and data from said radio frequency subsystem, and said scene processor adapted to provide a three dimensional image output, and a suspension control processor connected to said three dimensional image output and adapted to produce a suspension control output, an active suspension component, and said active suspension component attached to a suspension arm of at least one wheel of said vehicle, and said active suspension component also attached to a chassis of said vehicle, and said active suspension component connected to said suspension control processor, and adapted to actively raise or lower at least one wheel in response to said suspension control signal, and said ladar sensor comprising; a receiving lens assembly, a laser transmitter and said laser transmitter with a modulated laser light output and a diffusing optic for illuminating a scene in the field of view of said ladar sensor, a two dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output 38Attorney docket no. 2013P92003US03 producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, each said unit cell electrical circuit having an electrical response signal demodulator and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, and a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, and a temperature stabilized frequency reference connected to said readout integrated circuit.
In regards to claim 17, Stettner either individually or in combination with other prior art fails to teach or render obvious a ladar sensor configured to be mounted to a vehicle, including a laser transmitter configured to provide a modulated laser light output, a diffusing optic for illuminating a scene in a field of view with the modulated laser light output, a receiving lens assembly, a two-dimensional array of light sensitive detectors positioned at a focal plane of said receiving lens assembly, each of said light sensitive detectors with an output producing an electrical response signal from a reflected portion of said modulated laser light output, a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input connected to one of said light sensitive detector outputs, an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the said range measuring circuit, a detector bias circuit connected to at least one voltage distribution grid of said array of light sensitive detectors, a temperature stabilized frequency reference connected to said readout integrated circuit, and a ladar sensor output; a visible light video camera configured to be mounted to the vehicle and having at least one video output; a vehicle response subsystem configured to be mounted to the vehicle; a ladar system controller in communication with said ladar sensor output, said video output, and a digital scene processor, and said scene processor connected to a digital memory, 40Attorney docket no. 2013P92003US03 and adapted to develop a composite three dimensional image from said ladar sensor output and said video output, and said scene processor connected to a data communications port, and adapted to provide the composite three dimensional image output therethrough, a vehicle response control processor connected to said composite three-dimensional output, and adapted to produce at least one vehicle response control signal through a vehicle response control output, a vehicle response subsystem having a plurality of control outputs and vehicle response devices, and each vehicle response device having a response input connected to a vehicle response control output of said vehicle response subsystem, and adapted to react upon command of said vehicle response control output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARDUL D PATEL/              Primary Examiner, Art Unit 3662